         Case 5:19-cv-04679-JLS Document 7 Filed 10/18/19 Page 1 of 3




     Name: Edward Komito
     Address: 1326 Doe Trail Road
 2                    --------·
     Allentown, PA 18104
 3   Phone Number: 610-395-7898
                      ~~~~~~~~~~~-




 4   E-mail Address: ekomito@gmail.com

 5   Pro Se
                                 UNITED STATES DISTRICT COURT
 6                                      EASTERN DISTRICT OF
                                             PENNSYLVANIA
 7
 8                                                   ) Case Number: 5: 19-cv-04679-JLS
     Edward Komito
                                                     )
 9                                                   ) [PROPOSED] ORDli:R GRANTING
                                                     ) MOTION FOR PERMISSION FOR
10                              Plaintiff,           ) ELECTRONIC CASE FILING
                                                     )
11        vs.                                        ) DATE:
     Thomson Reuters Holdings, Inc. et al.           ) TIME:
12                                                   ) COURTROOM:
                                                     ) JUDGE:
13                                                   )
                                Defendant.           )
14

15
              . The Court has considered the Motion for Permission for Electronic Case Filing. Findin
16
     that good cause exists, the Motion is GRANTED.
17

18
              IT IS SO ORDERED.
19

20
              DATED: _ _ _ _ __
21
                                                           United States District/Magistrate Judge
22

23

24

25
26
27

28
           Case 5:19-cv-04679-JLS Document 7 Filed 10/18/19 Page 2 of 3




 l   Name: Edward Komito
     Address: 1326 Doe Trail Road
 2
     Allentown, PA 18104
 3   Phone Number:_6_1_0_-3_9_5_-7_8_9_8_ _ _._ _ _ __
 4   E-mail Address: ekomito@gmail.com
 5   Pro Se                         UNITED STATES DISTRICT COURT
 6                                           EASTERN DISTRICT OF
                                               PENNSYLVANIA
 7
 8   Edward Komito                                     )   Case Number:   5:19-cv-04679-JLS
                                                       )
 9                                                     )   MOTION FOR PERMISSION FOR
                                Plaintiff,             )   ELECTRONIC CASE FILING
10                                                     )
          vs.                                          )
11                                                     )   Judge Jeffrey L. Schmehl
     Thomson Reuters Holdings, Inc. et al.
                                                       )
12
                                                       )
                                                       )
13
                                Defendant.
     --~------_::;_----'---'-';_;_:..;_;"-'-----
                                                       )
14

15           As the (Plaint(fj!Defendant) Plaintiff              ·-- in the above-captioned matter, I
     respectfolly ask the Court for permission to participate in electronic case filing ("e-filing") in this
16   case. I hereby affirm that:
17            1. l have reviewed the requirements fore-filing and agree to abide by them.

18            2. I understand that once I register fore-filing, I will receive notices and documents only
                 by email in this case and not by regular mail.
19
              .'.'. r have regular access to the technical requirements necessary toe-file successfully:
20                  ti A computer with internet access;
21               QJ An email account on a daily basis to receive notifications from the Court and
                       notices from the e-filing system .
22               .iJ   A scanner to convert documents that are only in paper format into electronic files;
                 .lf   A printer or copier to create required paper copies such as chambers copies;
23
                 QI    A word-processing program to create documents; and
24               f-1   A pdf reader and a pdf writer to convert word processing documents into pdf
                       format, the only electronic format in which documents can bee-filed.
25
26
27
     Date:_!~~'-"-9_                                 Signature:~~-
28
Case 5:19-cv-04679-JLS Document 7 Filed 10/18/19 Page 3 of 3




                    \'




                 Cle rk of the Court, ED Pa
                 Edward N. Cahn US Courthou se & Federal Build ing
                 504 W. Hamilton Street
                 Al len town, PA 18101




     i 81 C; :i :;t: :i 53 i   r:::::; i   ·7                                                    ii
                                                '1111• •1/ll 1 jl J'J •II I/JI 111/J' l1111i iii 1i• 1/ ii• ;1j I iii I I JJ ljjij
